Appeal by the defendant from two amended judgments of the Supreme Court, Suffolk County (D’Amaro, J.), both rendered August 14, 1985, adjudicating her a youthful offender, upon her pleas of guilty of burglary in the second degree (four counts; three counts under indictment No. 1539/84 and one count under indictment No. 1788/84), and imposing sentences.
Ordered that the amended judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.